Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21-22 recite the limitation "the voice coil motor" in lines 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 23 recites the limitation " the first housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 18 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (US 20110097062 A1, hereinafter “Tsuruta”).

Regarding claim 11, Tsuruta teaches a camera module (Figs. 1 photographic optical device 200) comprising: 
a movable element (Figs. 1, [0070]: movable body 3); 
a lens coupled to the movable element (Figs. 1, [0094]: the movable body 3 which holds lens 121); 
a first substrate fixed to a lower surface of the movable element; an image sensor disposed on the first substrate (Figs. 1, [0072]: a plate 151 on which an imaging element 155 is mounted); 
a second substrate disposed below the first substrate (Figs. 1, [0065]: a base 220 disposed under the plate 151); 
and a wire connecting the second substrate to the movable element (Figs. 1, [0096]: four suspension wires 190 connecting the base 220 to four corner portions of a flange part 166 of the movable body 3), wherein at least a part of the wire is made of a [0095]: The suspension wire 190 is formed of nonmagnetic metal such as beryllium copper (also known as a copper alloy) and nonmagnetic SUS steel material).

Regarding claim 18, Tsuruta teaches the camera module of claim 11, in addition Tsuruta discloses wherein the movable element comprises four lateral surfaces and four corner portions disposed between the four lateral surfaces, wherein the wire comprises four wires, wherein the four wires are disposed on the four corner portions of the movable element, respectively, and wherein each of the four wires is not electrically connected to other wires of the four wires (Figs. 1, [0096]: the outer peripheral face of the support body 2 in the photographing unit 1 is fixed with a rectangular tube-shaped body part 164 of the yoke 16 (photographing unit side yoke). An object side end part of the body part 164 of the yoke 16 is formed with a flange part 166 in a rectangular frame shape so as to be extended toward an outer peripheral side. Four corner portions of the flange part 166 are formed with holes 169 by which upper end parts of the totaled four suspension wires 190 are held).

Regarding claim 25,  claim 25 has been analyzed and rejected with regard to claim 11 and in accordance with Tsuruta 's further teaching on: an optical apparatus (Fig. 1: an optical imaging device).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20110097062 A1, hereinafter “Tsuruta”), in view of Lim et al. (US 20120224075 A1, hereinafter “Lim”).

Regarding claim 20, Tsuruta teaches the camera module of claim 11, except wherein when a current is applied to the wire, a shape of at least a part of the wire is changed so that the movable element, the lens, the first substrate, and the image sensor integrally move with respect to the second substrate.
However, Lim discloses wherein when a current is applied to the wire, a shape of at least a part of the wire is changed so that the movable element, the lens, the first substrate, and the image sensor integrally move with respect to the second substrate (Fig. 1, [0054]: The suspension wire 150 may have a lower end thereof coupled to the bottom of the housing 120 to thereby be electrically connected to the substrate 110 mounted on the lower portion of the housing 120, and have an upper end thereof coupled to the optical unit 130 to thereby apply moving power to the optical unit 130.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein when a current is applied to the wire, a shape of at least a part of the wire is changed so that the movable element, the lens, the first substrate, and the image sensor integrally move with respect to the second substrate as taught by Lim into Tsuruta image device. The suggestion/ motivation for doing so would be to apply moving power to the optical unit (Lim: [0054]).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (US 20110097062 A1, hereinafter “Tsuruta”), in view of Gregory et al. (US 20140055630 A1, hereinafter “Gregory”).

Regarding claim 26,  claim 26 has been analyzed and rejected with regard to claim 11 except wherein when a current is applied to the wire, a shape of at least a part of the wire is changed so that the movable element, the lens, the first substrate, and the image sensor integrally move with respect to the second substrate.
However, Gregory discloses wherein when a current is applied to the wire, a shape of at least a part of the wire is changed so that the movable element, the lens, the first substrate, and the image sensor integrally move with respect to the second substrate (Fig. 2, [0056]-[0061]: an SMA actuator system 30 comprises plural SMA actuators 31 arranged to drive the tilting of the camera unit 10 about any arbitrary axis perpendicular to the optical axis O).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein when a current is applied to the wire, a shape of at least a part of the wire is changed so that the movable element, the lens, the first substrate, and the image sensor integrally move with respect to the second substrate as taught by Gregory into Tsuruta image device. The suggestion/ motivation for doing so would be to compensate for camera shake (Gregory: [0002]).

Regarding claim 27, the Tsuruta and Gregory combination teaches the camera module of claim 26, in addition Tsuruta discloses wherein at least a part of the wire is made of a shape memory alloy ([0095]: The suspension wire 190 is formed of nonmagnetic metal such as beryllium copper (also known as a copper alloy) and nonmagnetic SUS steel material).

Allowable Subject Matter
Claims 12-17, 19, 24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



s 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697